UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2023



RITA NADINE RUBENDALL,

                                              Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, Secretary, Department of
Health and Human Services,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
04-2554-8-PJM)


Submitted:   February 3, 2006          Decided:     February 16, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rita Nadine Rubendall, Appellant Pro Se. Neil Ray White, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rita Nadine Rubendall appeals the district court’s order

granting summary judgment in favor of her employer in her civil

action alleging claims of employment discrimination under Title VII

of the Civil Rights Act of 1964.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Rubendall v. Thompson, No. CA-04-2554-

8-PJM (D. Md. Aug. 11, 2005).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               - 2 -